IN THE SUPREME COURT OF THE STATE OF NEVADA


                          LANDS, INC., D/B/A SPRINGSTONE                          No. 84749
                          LAKES MONTESSORI SCHOOL; AND
                          SPRINGLANDS LLC,
                          Petitioners,
                          vs.
                          THE EIGHTH JUDICIAL DISTRICT
                          COURT OF THE STATE OF NEVADA,                              FILED
                          IN AND FOR THE COUNTY OF
                          CLARK; AND THE HONORABLE TARA                              JUN 1 7 2o2
                          D. CLARK NEWBERRY, DISTRICT                              EL1ZABEfH A. BROWN
                                                                                 CLEILIREME COURT
                          JUDGE,
                                                                                BY
                          Respondents,                                               DEPUTY CLERK

                          and
                          J. L., A MINOR, BY AND THROUGH
                          HER FATHER, J.L.,
                          Real Party in Interest.

                                                ORDER DENYING PETITION
                                      This original petition for a writ of mandamus challenges district
                          court orders granting partial summary judgment and granting a motion in
                          limine to exclude evidence in a tort action.
                                      Having considered the petition and its supporting documents,
                          we are not persuaded that our discretionary and extraordinary intervention
                          is warranted. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                          818 P.2d 849, 851, 853 (1991). In particular, the appendix petitioners
                          provided to support their petition is incomplete and we are not otherwise
                          convinced that petitioners lack an adequate legal remedy in the form of an
                          appeal from any adverse final judgment. See Pan v. Eighth Judicial Dist.
                          Court, 120 Nev. 222, 224, 228, 88 P.3d 840, 841, 844 (2004) (observing that
                          the party seeking writ relief bears the burden of showing such relief is
                          warranted and that the right to appeal is an adequate legal remedy that
SUPREME COURT
     OF
   NEVADA

      1947A   411111).,
(0)
                                                                                            P.2- 19 AO7
                  may preclude writ relief); see also Walker v. Second Judicial Dist. Court,
                  136 Nev. 678, 682-83, 476 P.M. 1194, 1197-98 (2020) (stating conditions
                  requisite to mandamus relief, including that petitioners have a legal right
                  to the act the petition seeks to compel, respondent has a plain duty to
                  perform such act, and the absence of an alternate legal remedy). We
                  therefore
                               ORDER the petition DENIED)



                                          --24)taimattsy"""*.J.
                                          Pc
                                            raguirre


                         Piek9A tii
                                 j          , J.
                  Pickering




                  cc:   Hon. Tara D. Clark Newberry, District Judge
                        Alverson Taylor & Sanders
                        The Schnitzer Law Firm
                        Eighth District Court Clerk




                        1The  Honorable Mark Gibbons, Senior Justice, participated in the
                  decision of this matter under a general order of assignment.
SUPREME COURT
      OF
    NEVADA
                                                      2
(01 I947A 0060D